Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-1
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2683
                                                                 Page: Page
                                                                       1    1 of 13(1 of 13)




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                   Filed: April 08, 2020

 Ms. Jessica Lynn Asbridge
 Ms. Sarah P. Wimberly
 Ford & Harrison
 271 17th Street, N.W., Suite 1900
 Atlanta, GA 30363

 Ms. Carolyn M. Homer
 Latham & Watkins
 555 Eleventh Street, N.W.
 Suite 1000
 Washington, DC 20004

 Ms. Lena F Masri
 Mr. Justin Mark Sadowsky
 Council on American-Islamic Relations
 453 New Jersey Avenue, S.E.
 Washington, DC 20003

                      Re: Case No. 19-1034, Charee Stanley v. ExpressJet Airlines, Inc.
                          Originating Case No. : 2:16-cv-12884

 Dear Counsel,

    The Court issued the enclosed opinion today in this case.

                                                   Sincerely yours,

                                                   s/Cathryn Lovely
                                                   Opinions Deputy

 cc: Mr. David J. Weaver

 Enclosure

 Mandate to issue
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2684
                                                                 Page: Page
                                                                       1    2 of 13(2 of 13)



                               NOT RECOMMENDED FOR PUBLICATION
                                      File Name: 20a0201n.06

                                                    No. 19-1034


                                UNITED STATES COURT OF APPEALS
                                     FOR THE SIXTH CIRCUIT
                                                                                                         FILED
     CHAREE STANLEY,                                                 )                            Apr 08, 2020
                                                                     )                       DEBORAH S. HUNT, Clerk
           Plaintiff-Appellant,                                      )
                                                                     )
           v.                                                                 ON APPEAL FROM THE
                                                                     )
                                                                              UNITED STATES DISTRICT
     EXPRESSJET AIRLINES, INC.,                                      )
                                                                              COURT FOR THE EASTERN
                                                                     )
           Defendant-Appellee.                                                DISTRICT OF MICHIGAN
                                                                     )
                                                                     )


 BEFORE:           BOGGS, BATCHELDER, and DONALD, Circuit Judges.

          ALICE M. BATCHELDER, Circuit Judge. Recognizing the critical role the transportation

 sector serves in the country’s security and prosperity, Congress amended the Railway Labor Act

 (“RLA”) in 1934 to require that all minor labor disputes in these vital industries be resolved by

 arbitration. Union Pac. R.R. Co. v. Bhd. of Locomotive Eng’rs, 558 U.S. 67, 72-73 (2009). Rather

 than having every issue that would invariably arise in the workplace litigated through the court

 system, Congress instead sought to facilitate the “peaceful and efficient resolution” of employees’

 grievances through arbitration whenever the governing collective bargaining agreement (“CBA”)

 addressed those issues, including pay or working conditions. Id. at 72; 45 U.S.C. § 151 et seq. As

 the Supreme Court and this circuit have repeatedly held, when a claim can be resolved conclusively

 by the CBA, the claim is preempted1 and must be brought before an arbitrator, not a court.


 1
  Federal claims are said to be “precluded,” while state claims are said to be “preempted.” For the purposes of the
 RLA, this is a distinction without a difference, as the same standard applies for both preclusion and preemption, i.e.,
 whether the claim could be conclusively resolved by the CBA. See e.g. Brown v. Illinois Central R.R. Co., 254 F.3d
 654, 662 (7th Cir. 2001) (“[W]e find the preemption question sufficiently similar to the preclusion question to make
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2685
                                                                 Page: Page
                                                                       2    3 of 13(3 of 13)
 No. 19-1034, Stanley v. ExpressJet


 Hawaiian Airlines, Inc. v. Norris, 512 U.S. 246, 252 (1994); Emswiler v. CSX Transp., Inc., 691

 F.3d 782, 792 (6th Cir. 2012).

          In the case before us, Charee Stanley, a practicing Muslim and formerly employed flight

 attendant at Defendant ExpressJet Airlines, Inc. (“ExpressJet”), brought a federal religious

 discrimination claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.

 (“Title VII”), and a state religious discrimination claim under Michigan’s Elliott-Larsen Civil

 Rights Act, Mich. Comp. Laws § 37.2101, et seq. (“ELCRA”), as well as a retaliation claim.

 Stanley requested and was denied an accommodation that would excuse her from her duties of

 preparing and serving alcohol during flights, which Stanley says her religion forbids. The question

 we must answer, however, is not whether Stanley’s claims have any merit, but whether we may

 hear her claims in the first place. If Stanley’s claims can be conclusively resolved by the CBA,

 then they are preempted by the RLA. The district court granted ExpressJet’s motion for summary

 judgment, holding that Stanley’s religious-discrimination claims were preempted under the RLA

 and that she failed to create a genuine issue of material fact for her retaliation claim, which also

 would have been preempted. For the reasons below, we AFFIRM the district court as to all claims.2




 the analysis employed in the RLA preemption cases applicable here.”); Parker v. American Airlines, Inc., 516 F. Supp.
 2d 632, 637-38 (N.D. Tex. 2007) (“Arbitral boards established under the RLA enjoy exclusive jurisdiction to resolve
 all disputes requiring the construction or application of a CBA regardless of whether the dispute involves a state-law
 claim or a federal claim. When applied to a state-law claim, the RLA is said to preempt. But when applied to a federal
 claim, the RLA is said to preclude.”) (citation omitted); VanSlyck v. GoJet Airlines, LLC, 323 F.R.D. 266, 269 (N.D.
 Ill. 2018) (“It is well settled that the RLA requires mandatory arbitration of so-called ‘minor disputes,’ which are those
 requiring ‘interpretation or application’ of a CBA. Such disputes are thus ‘preempted’ (if raised in a state claim) or
 ‘precluded’ (if raised in a federal claim).”(citation omitted)). While recognizing the difference between preclusion and
 preemption, we will refer to both Stanley’s federal and state claims as “preempted” for the sake of brevity and clarity.
 2
   On June 7, 2019, ExpressJet filed a motion for leave to file a sur-reply. The motion was referred to the merits panel
 for consideration along with the briefs as filed. Because new arguments first raised in a reply brief are generally not
 considered and given the final disposition of this case, we DENY ExpressJet’s motion. See United States v. Jenkins,
 871 F.2d 598, 602, n. 3 (6th Cir. 1989) (“[C]ourt decisions have made it clear that the appellant cannot raise new
 issues in a reply brief.”).

                                                            -2-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2686
                                                                 Page: Page
                                                                       3    4 of 13(4 of 13)
 No. 19-1034, Stanley v. ExpressJet


                                                   I.

        In January 2013, just a few weeks after converting to Islam, Charee Stanley began working

 for ExpressJet as a flight attendant. As part of her duty as a flight attendant, Stanley was required

 to prepare and serve alcoholic drinks to passengers. From January 2013 through June 2015,

 Stanley prepared and served alcohol to passengers and was by all accounts a professional and

 attentive flight attendant. However, in June 2015, Stanley had a conversation with her imam who

 informed her that not only were Muslims forbidden from consuming alcohol, but also from

 preparing or serving it. Upon being advised of this, Stanley spoke to Inflight Operations Manager

 Melanie Brown the following day. Because Stanley’s next assigned flight was “within minutes”

 of departing, Brown suggested Stanley ask the other flight attendant to handle all of the alcoholic

 beverages prepared and served during the flight. At this point, the parties’ accounts diverge.

 Stanley claimed she understood this would be a permanent solution going forward, while Brown

 thought this was a temporary accommodation for “that specific flight” because Stanley “was

 beginning to observe Ramadan.”

        Regardless, this arrangement was unlikely to succeed in the long-term as it violated several

 provisions of the CBA.       As an ExpressJet flight attendant, Stanley was a member of the

 International Association of Machinists and Aerospace Workers (“the Union”). The CBA was

 negotiated between the Union and ExpressJet and governed Stanley’s relationship with ExpressJet

 as her employer.

        There are three provisions of the CBA pertinent to this dispute. First, flight schedules, as

 well as bidding rights, filling of vacancies, vacation preferences, and domicile assignments, are all

 based on a flight attendant’s seniority. Second, on a flight with two flight attendants, “[t]he senior

 Flight Attendant may choose the ‘A’ or the ‘B’ position on the aircraft.” Flight Attendant A is



                                                  -3-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2687
                                                                 Page: Page
                                                                       4    5 of 13(5 of 13)
 No. 19-1034, Stanley v. ExpressJet


 primarily responsible for the First Class passengers, while Flight Attendant B is primarily

 responsible for the main cabin. The Flight Attendant Handbook (“FAM”) specifies in more precise

 detail the actual duties of each flight attendant. For example, Flight Attendant B (usually the junior

 flight attendant) is expected to “prepare beverages” and assist Flight Attendant A with preparing

 and serving beverages to the First Class cabin, “including alcoholic beverages.” Third, if a

 scheduled flight with two flight attendants is downgraded to a flight with only one flight attendant,

 the senior flight attendant has the right to accept or decline the downgrade. If the senior flight

 attendant declines the downgrade, the junior flight attendant must accept the assignment.

        Stanley’s requested accommodation of having the other flight attendant (who likely would

 have seniority given Stanley’s relatively short tenure at ExpressJet) serve all of the alcoholic

 beverages on a flight conflicts with the CBA’s seniority provisions in at least four ways. First,

 requiring the senior flight attendant to serve alcoholic drinks for both the First Class cabin and the

 main cabin violates the CBA provision that permits the senior flight attendant to choose whether

 he or she would prefer position A or position B. While the flight attendants are expected to help

 one another, it would violate the CBA if ExpressJet were to mandate that the senior flight attendant

 accept the alcoholic beverage service duties for both positions. Second, under Stanley’s requested

 accommodation, she could refuse a senior flight attendant’s request for assistance with the

 alcoholic beverage service to the First Class cabin. Both flight attendants are expected to help one

 another, and the FAM specifically mentions that “[Flight Attendant] B should assist with

 preparing” alcoholic beverages for first class passengers “while [Flight Attendant] A delivers.”

        Third, if a flight with two flight attendants is downgraded to a flight with one flight

 attendant and the senior flight attendant declined the assignment (as is his or her right under the

 CBA), Stanley, as the junior flight attendant on that flight, would be required to accept the



                                                  -4-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2688
                                                                 Page: Page
                                                                       5    6 of 13(6 of 13)
 No. 19-1034, Stanley v. ExpressJet


 assignment. However, if Stanley’s requested accommodation were granted, she could not accept

 the assignment as there would be no one on the aircraft who could serve alcoholic beverages to

 passengers were she the only flight attendant. If no reserve flight attendants were available,

 ExpressJet would be forced to require the senior flight attendant to serve as the single flight

 attendant, despite the senior flight attendant’s initially declining the assignment, thus clearly

 violating the CBA. Fourth and finally, this reality would mean in effect that Stanley could never

 be assigned to a single-flight-attendant flight. However, the preference of flights is determined by

 seniority and Stanley’s religious accommodation and corresponding mandatory flight preference

 would put her preferences ahead of those of flight attendants with greater seniority in violation of

 the CBA. The Union agrees that Stanley’s requested accommodation violates the CBA’s seniority

 provisions.

        Less than a week after Stanley’s initial meeting with Brown, ExpressJet received its first

 complaint from one of Stanley’s coworkers, who complained about having to serve all of the

 alcoholic drinks on a flight. Just a week later, Stanley took time off without pay for the month of

 Ramadan, which delayed any conflicts at least temporarily. Upon returning later that summer,

 Stanley again began asking the other flight attendant to prepare and serve all alcoholic drinks on

 each flight she worked. On August 2nd, just two weeks after Stanley returned to work, ExpressJet

 received a complaint from another flight attendant who expressed frustration with having to do

 “both [flight attendant] A and [flight attendant] B duties.”

        On August 18, 2015, Stanley met with Brown, a Union representative, and an ExpressJet

 human resources representative to discuss Stanley’s situation. Stanley was presented with three

 options: (1) take personal leave and seek another position at the airline, (2) agree to serve and sell

 alcohol, or (3) voluntarily resign. Before Stanley decided, ExpressJet placed her on 90-day non-



                                                  -5-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2689
                                                                 Page: Page
                                                                       6    7 of 13(7 of 13)
 No. 19-1034, Stanley v. ExpressJet


 disciplinary, unpaid administrative leave, which was soon extended to a year. Stanley rejected the

 options ExpressJet presented and instead submitted a formal request for her preferred

 accommodation.

         ExpressJet rejected Stanley’s request on August 25th. Stanley did not apply for another

 position at the airline during her leave and filed suit in federal court a year later in August of 2016.

 ExpressJet’s motion to dismiss was denied, but after discovery, ExpressJet filed a motion for

 summary judgment that the district court granted. The district court found that Stanley’s religious

 discrimination claims were preempted, and that she had failed to make a retaliation claim, which

 also would have been preempted if made successfully. Stanley now appeals.

                                                   II.

         “This court reviews the district court’s grant of summary judgment de novo.” CSX Transp.,

 Inc. v. United Transp. Union, 395 F.3d 365, 368 (6th Cir. 2005). “Summary judgment is

 appropriate where there is ‘no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.’” Emswiler, 691 F.3d at 788 (citing Fed. R. Civ. P. 56(a)).

         Before we may address whether Stanley has a viable Title VII claim or its counterpart state-

 law claim, we must first decide whether we can reach the merits of either claim. The RLA, which

 was extended to cover airlines in 1936, requires minor disputes to be resolved by arbitration.

 Hawaiian Airlines, 512 U.S. at 248. If an issue qualifies as a minor dispute, then an Article III

 court cannot reach the merits of the dispute, but rather can only enforce the arbitrator’s decision.

 See Dotson v. Norfolk Southern R.R. Co., 52 F. App’x 655, 658 (6th Cir. 2002). In this case,

 Stanley did not pursue arbitration, but rather went directly to federal court. The question before

 us is whether this issue is preempted by the RLA and therefore must be decided by an arbitrator.




                                                   -6-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2690
                                                                 Page: Page
                                                                       7    8 of 13(8 of 13)
 No. 19-1034, Stanley v. ExpressJet


        For a claim to be preempted, the CBA must conclusively resolve the dispute. Emswiler,

 691 F.3d at 792. An employer cannot take an otherwise valid claim and cause it to become

 preempted by claiming the CBA as a defense. Brown v. Illinois Central R.R. Co., 254 F.3d 654,

 668 (7th Cir. 2001). ExpressJet claims that Stanley’s requested accommodation would require it

 to violate the CBA and an accommodation that violates the CBA would constitute an undue

 hardship. Stanley argues that her prima facie Title VII claim does not require interpretation of the

 CBA and the CBA is only implicated, if at all, by ExpressJet’s raising it as a defense. However,

 Stanley misstates the extent to which her initial claim implicates the CBA and misunderstands

 what constitutes a preempted claim under Sixth Circuit precedent.

        In this circuit, we employ a two-step test to determine whether a CBA preempts a claim:

 “First, the [] court must examine whether proof of the [] claim requires interpretation of collective

 bargaining agreement terms. Second, the court must ascertain whether the right claimed by the

 plaintiff is created by the collective bargaining agreement or by state [or federal] law.” DeCoe v.

 General Motors Corp., 32 F.3d 212, 216 (6th Cir. 1994). If the right is created by the CBA or if

 the interpretation of the CBA is necessary to determine the proof of the claim, then the claim is

 preempted. Id.

        In this case we must answer three questions: (1) Does a Title VII claim require a court to

 assess whether there is undue hardship? (2) Would violating the seniority provisions of the CBA

 constitute undue hardship? (3) Would examining the CBA conclusively resolve the question of

 undue hardship and therefore the merits of Stanley’s Title VII claim? We answer “yes” to each

 question and hold that because the CBA can conclusively resolve Stanley’s religious-

 discrimination claims, her claims are preempted under the RLA.




                                                 -7-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                         PageID.2691
                                                                 Page: Page
                                                                       8    9 of 13(9 of 13)
 No. 19-1034, Stanley v. ExpressJet


                                                  A.

        Title VII requires a plaintiff first to establish a prima facie case. Virts v. Consolidated

 Freightways Corp. of Delaware, 285 F.3d 508, 516 (6th Cir. 2002). There are three elements the

 plaintiff must show: (1) that the employee holds a sincere religious belief that conflicts with an

 employment requirement, (2) that the employee informed the employer about the conflict, and (3)

 that the employee was discharged or disciplined for failing to comply with the requirement. Id.

 Once a plaintiff has established a prima facie case, the burden shifts to the defendant. Id. In order

 to escape liability, the employer must show that the accommodation would create an “undue

 hardship.” Id. “To require an employer to bear more than a de minimis cost in order to

 accommodate an employee's religious beliefs is an undue hardship.” Id. (quoting Cooper v. Oak

 Rubber Co., 15 F.3d 1375, 1378 (6th Cir. 1994)). Given that the statutory text of Title VII clearly

 provides for an exception for accommodations that would be an “undue hardship” for the

 employer, a court presented with a Title VII claim must always examine whether the requested

 accommodation presents an undue hardship. 42 U.S.C. § 2000e(j). Contrary to Stanley’s claims,

 undue hardship is not a defense raised to excuse a Title VII violation; rather, undue hardship is a

 part of the Title VII analysis, and a Title VII claim cannot be decided unless a court determines

 whether the accommodation would in fact impose an undue hardship.

                                                  B.

        For the purposes of its summary judgment motion, ExpressJet concedes that Stanley has

 met the prima facie requirement. It argues that Stanley’s accommodation would force it to violate

 the CBA and that constitutes an undue hardship. As we have previously held, a Title VII

 accommodation that would force the employer to violate the seniority provisions of the CBA

 constitutes an undue hardship. Virts, 285 F.3d at 517-18. It cannot be the case that the law would



                                                 -8-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                               Filed: 04/08/2020
                                                          PageID.2692
                                                                  Page:Page
                                                                        9   10 of 13
                                                                                  (10 of 13)
  No. 19-1034, Stanley v. ExpressJet


  put the employer in an impossible situation where it either faces liability for refusing a religious

  accommodation (and respecting the CBA’s seniority provisions) or faces liability for violating the

  CBA if it grants the accommodation. This court has reconciled this conflict by holding that when

  the accommodation would violate the CBA’s seniority provisions, the accommodation constitutes

  an undue hardship and the employer may refuse to grant it. Id.

                                                   C.

         The third and most important question is not whether the accommodation would be an

  undue hardship, but whether the CBA can conclusively resolve Stanley’s Title VII claim. Any

  court seeking to address Stanley’s religious-discrimination claims must interpret the CBA.

  Because a court hearing a Title VII claim must assess undue hardship and because an

  accommodation that violates a CBA’s seniority provisions constitutes undue hardship, we would

  need to interpret the CBA to resolve Stanley’s Title VII claim on the merits. For instance, we

  would need to determine whether permitting Stanley to refuse a downgraded flight with a single

  flight attendant violates the seniority provisions of the CBA. Or whether forcing a senior flight

  attendant to serve on a downgraded flight or requiring a flight attendant to accept the alcoholic

  beverage service duties of both positions violate those provisions. The answer to these questions

  lies in the CBA and only the CBA can resolve them conclusively. Regardless of the outcome, the

  CBA resolves the issue; therefore, under the RLA, Stanley’s claims are preempted.

                                                  III.

         Stanley also brought a retaliation claim against ExpressJet. In order “to prevail on a claim

  for retaliatory discharge under Title VII, a plaintiff must first establish a prima facie case by

  demonstrating that 1) the plaintiff engaged in an activity protected by Title VII; 2) the exercise of

  the plaintiff’s civil rights was known to the defendant; 3) the defendant thereafter undertook an



                                                   -9-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                          PageID.2693
                                                                  Page: Page
                                                                        10 11 of 13
                                                                                 (11 of 13)
  No. 19-1034, Stanley v. ExpressJet


  employment action adverse to the plaintiff; and 4) there was a causal connection between the

  protected activity and the adverse employment action.” Virts, 285 F.3d at 521. Once the plaintiff

  successfully establishes a prima facie case, the burden shifts to the defendant who must “articulate

  a legitimate, nondiscriminatory reason for its actions.” Id. If the defendant can provide a

  legitimate, nondiscriminatory reason, the burden shifts back to the plaintiff, who must

  “demonstrate that the proffered reason was a mere pretext for discrimination.” Id. A plaintiff can

  successfully demonstrate that the defendant’s reason was a mere pretext by showing that: “1) the

  stated reason had no basis in fact; 2) the stated reason was not the actual reason; or 3) the stated

  reason was insufficient to explain the defendant’s actions.” Id. In other words, a plaintiff must

  show “both that the reason was false, and that discrimination was the real reason.” Id. (quoting St.

  Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 515 (1993) (emphasis in original)).

         The district court held that Stanley failed to create a genuine issue of material fact as to the

  first element of her prima facie case, i.e., that she engaged in an activity protected by Title VII,

  because Stanley never identified what exactly was her “protected activity.” In both her corrected

  brief and reply brief on appeal, Stanley still fails to identify what protected activity she engaged in

  for which ExpressJet allegedly retaliated against her. Under Title VII, protected activity “can fall

  into two categories: participation and opposition.” Perkins v. International Paper Company, 936

  F.3d 196, 213 (4th Cir. 2019). More specifically, protected activity means the employee either

  (1) opposed an employer’s discriminatory activity or practice made unlawful by Title VII, or

  (2) testified, assisted, or participated in an investigation or proceeding under Title VII. 42 U.S.C.

  § 2000(e)-3(a); see 45A Am. J. 2d Job Discrimination § 244. Regardless of which category the

  protected activity falls under, for a retaliation claim, “the key question is whether the complaint




                                                   -10-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                          PageID.2694
                                                                  Page: Page
                                                                        11 12 of 13
                                                                                 (12 of 13)
  No. 19-1034, Stanley v. ExpressJet


  concerns conduct between an employer and its employee.” David C. Singer and Joshua Colangelo-

  Bryan, Protected Activity Under Title VII Retaliation Claims, 231 N.Y. L. J. 2 (Feb. 6, 2004).

          Even when we construe the facts in Stanley’s favor, we are at a loss to discern what

  Stanley’s protected activity could be. It cannot be the case that Stanley was terminated or put on

  leave because of her participation in an investigation as Stanley did not participate in any

  investigation, nor was ExpressJet the subject of any investigation or proceeding under Title VII

  before Stanley’s termination. It also cannot be the case that Stanley faced retaliation for calling

  attention to an allegedly discriminatory activity by ExpressJet. Nothing in Stanley’s allegations

  accuses ExpressJet of any discriminatory activity. Stanley’s only accusation of animus was against

  a fellow flight attendant who questioned Stanley’s choice to read “foreign writings,” while the

  other flight attendant was forced to prepare and serve all alcoholic drinks to both cabins.

  Notwithstanding the fact that there were likely non-discriminatory reasons for the flight attendant’s

  complaint, the accusation is irrelevant to a retaliation claim because the alleged behavior was not

  that of the employer, but rather of another employee. Nowhere in Stanley’s recounting of the facts

  does she mention discriminatory behavior by ExpressJet, Stanley’s opposing discriminatory

  behavior of ExpressJet, or Stanley’s then facing retaliation for opposing any alleged discriminatory

  behavior of ExpressJet.

          ExpressJet suggested that perhaps Stanley meant that her request for an accommodation

  constituted protected activity. A request for an accommodation does not constitute protected

  activity under Title VII, which clearly delineates two options: opposition to discriminatory practice

  or participation in an investigation. 42 U.S.C. § 2000e-3(a). On appeal, Stanley has again failed

  to identify a protected activity she engaged in, and it is not the responsibility of this court to fill in




                                                    -11-
Case 2:16-cv-12884-PDB-MKM
              Case: 19-1034 Document:
                            ECF No. 5029-2
                                        filed 04/08/20
                                              Filed: 04/08/2020
                                                          PageID.2695
                                                                  Page: Page
                                                                        12 13 of 13
                                                                                 (13 of 13)
  No. 19-1034, Stanley v. ExpressJet


  the blanks for her. Because Stanley failed to establish the first element of a retaliatory discharge

  claim, she cannot establish a prima facie case and, consequently, her retaliation claim fails.

           The district court was thorough in analyzing why each of Stanley’s arguments related to

  her retaliation claim lacked either a legal or factual basis. The district court concluded that

  Stanley’s novel “retaliation by ratification” legal theory3 was not backed by any case law, that

  discovery did not reveal any factual support for Stanley’s claims of alleged animus toward her

  faith (and if anything, there was actually evidence to the contrary, such as ExpressJet’s approving

  her request to wear a hijab), and that her retaliation claim, even if correctly made, would also be

  preempted under the RLA. However, because Stanley’s failure to create a genuine issue of

  material fact as to whether she had engaged in protected activity is dispositive, we do not need to

  consider those other arguments on appeal.

                                                           IV.

           For the foregoing reasons, we AFFIRM the judgment of the district court on all counts.




  3
   Stanley appears to have argued that ExpressJet ratified her coworker’s comments about Stanley’s reading “books
  with foreign writings” and about Stanley’s hijab by reacting to the complaint that contained them, that these comments
  constituted animus, and that the supposed ratification constituted retaliation.

                                                          -12-
